Citation Nr: 0726603	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1957 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.  A claim for a total disability rating based on 
individual unemployability (TDIU) was also denied at that 
time.  In September 2006, the veteran testified at a Travel 
Board hearing at the RO.  

At the September 2006 Board hearing, the veteran expressly 
withdrew the issue of entitlement to TDIU.  Therefore, that 
issue is no longer before the Board.  38 C.F.R. § 20.204.

The Board notes that in his October 2005 substantive appeal, 
the veteran raised the issue of entitlement to service 
connection for a groin disorder.  The veteran also referred 
to such disorder in the September 2006 Board hearing.  That 
issue is not before the Board at this time and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  

2.  The veteran's tinnitus arose during his active service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in September 2003 and January 2004 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The January 2004 letter also advised the veteran of the 
unavailability of his service medical records and advised him 
regarding the submission of alternative forms of evidence.  
Additional development letters were issued in December 2003 
and July 2005.  A March 2006 letter advised the veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's 
DD Form 214; post-service VA treatment records; a VA 
examination report; lay statements; an article submitted by 
the veteran; and hearing testimony.  The veteran's service 
medical records were destroyed in the fire at the National 
Personnel Records Center in 1973.  Further efforts to obtain 
such records would be futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's hearing loss claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; his DD Form 
214; DD Form 131; AE Form 910; post-service VA treatment 
records; a VA examination report; lay statements; an article 
submitted by the veteran; and hearing testimony.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  


I.  Bilateral Hearing Loss

The veteran served on active duty from February 1957 to 
January 1959.  His DD Form 214 indicates that his military 
occupational specialty was in field artillery and includes a 
notation that he served in Battery C, 3rd Howitzer Battalion, 
18th Artillery.  An April 2003 response from the National 
Personnel Records Center noted that the veteran was in field 
artillery with frequent maneuvers in Germany.  

The veteran's service medical records are unavailable and 
were destroyed in the 1973 fire at the NPRC.  

The first post-service evidence of record of any hearing loss 
or tinnitus is in October 2000, decades after the veteran's 
period of service.  An October 2000 VA treatment entry noted 
that the veteran reported that he had bilateral hearing loss 
and tinnitus.  It was noted that he had a long history of 
noise exposure without the use of hearing protection.  The 
assessment was mild to severe sensorineural hearing loss in 
the right ear from 500 to 8000 Hertz and mild to moderate 
severe sensorineural hearing loss in the left ear from 1500 
to 8000 Hertz.  The veteran's word recognition ability was 
fair in both ears.  The examiner indicated that it was felt 
that the veteran would benefit from the use of binaural 
hearing aids.  

A July 2001 treatment entry indicated that the veteran had a 
past medical history that included sensorineural hearing 
loss.  It was reported that the veteran was a heavy equipment 
operator and riveter in a factory and that he was in the 
artillery during service from 1957 to 1959.  It was also 
noted that the veteran wore hearing aids.  The assessment 
referred to other disorders.  

In lay statements submitted in September 2003, the veteran's 
sisters, daughter, ex-wife, and friend, all essentially 
reported that he suffered from hearing loss for a long period 
of time and that it progressively worsened.  

An October 2003 statement from a VA physician indicated that 
the veteran was permanently disabled because he could not 
walk for a hundred feet without stopping to rest.  A December 
2003 VA treatment entry noted that the veteran had a work 
history as a heavy equipment operator.  It was reported that 
his past medical history included sensorineural hearing loss.  

A May 2005 VA audiological examination report noted that the 
veteran's claims file was reviewed and that it did not 
include any service medical records.  The veteran reported 
that he had exposure to loud noise prior to service from 
operating farm equipment, chainsaws, a roller for laying 
asphalt, power tools, and tractors.  It was noted that he 
also indicated that he had noise exposure from hunting and 
that he did not wear hearing protection with any of the above 
activities.  The veteran stated that he had exposure to loud 
noise while he was in service from artillery weapons and 
trucks.  He indicated that he did not wear hearing 
protection.  It was noted that the veteran also reported 
occupational noise exposure since service from construction, 
working in factories, operating punch and drill presses, and 
from working in machine shops.  He stated that he sometimes 
wore hearing protection at those times.  The veteran also 
indicated that he had recreational exposure to loud noise 
since he was in the service from hunting without hearing 
protection.  The veteran reported that he had a very 
infrequent ringing noise in his ears that would occur maybe 
one to three times a year.  He stated that such had persisted 
since he returned from the service.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  The diagnoses were a within normal limits to a mild 
sensorineural hearing loss through 1500 Hertz with a 
moderately severe to severe high frequency sensorineural 
hearing loss in the right ear and a within normal limits to a 
mild sensorineural hearing loss through 1000 Hertz with a 
moderate to severe high frequency sensorineural hearing loss 
in the left ear.  The examiner commented that the very 
infrequent, intermittent, ringing in both ears that was 
reported by the veteran (possibly one to three times a year) 
was not considered to be clinically significant.  The 
examiner indicated that without audiometric evidence in the 
veteran's claims file of service-connected hearing loss, and 
with a history of noise exposure prior to service, in 
service, and since service, it was not possible to provide an 
opinion other than one based on speculation, concerning a 
relationship between the veteran's current hearing loss and 
his reported military noise exposure.  

A September 2005 lay statement from the veteran's employer 
indicated that he worked for the County Road Department from 
May 1994 to May 1996.  It was reported that the veteran 
experienced hearing problems during that time and that he was 
moved to the Transfer Station for safety reasons.  

In September 2005, the veteran also submitted an undated 
newspaper article that reported that he was serving in the 
553rd Field Artillery Battalion in a field exercise near 
Darmstadt, Germany.  It was noted that the veteran was 
twenty-three years old at the time of the article.  

At the September 2006 Board hearing, the veteran testified 
that he was exposed to eight-inch Howitzers when he was 
stationed in Germany.  He stated that he never wore hearing 
protection when he was in the military.  The veteran also 
indicated that a Howitzer went off right above him and that 
the concussion from that incident caused ringing in his ears 
at that time.  He stated that he did not seek treatment at 
that time during service, but that the ringing in his ears 
had continued through the years.  He reported that the 
ringing would occur two to three times a month.  The veteran 
indicated that he was currently wearing hearing aids for his 
hearing loss.  

The Board observes, as noted above, that the veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  However, the 
examiner at the May 2005 VA audiological examination 
specifically indicated that it was not possible to provide an 
opinion other than one based on speculation, concerning a 
relationship between the veteran's current hearing loss and 
his reported military noise exposure.  

An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
("By reasonable doubt is meant one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In this case, there is no probative medical evidence 
establishing that the veteran's current hearing loss is 
related to his military service.  While the veteran has 
alleged in statements and testimony on appeal that he 
incurred bilateral hearing loss during his period of service.  
He has also submitted numerous lay statements in support of 
his contentions.  However, the veteran, his sisters, 
daughter, ex-wife, and friend, as lay persons, are not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain, supra, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his period of active duty and was not caused by any 
incident of service.  Thus, as the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


II.  Tinnitus

The Board observes that the veteran's DD Form 214 indicates 
that his military occupational specialty was in field 
artillery.  An April 2005 response from the NPRC also 
indicated that he was in field artillery and that he had been 
involved in frequent maneuvers in Germany.  

Additionally, the May 2005 VA audiological examination report 
noted that the veteran stated that his ringing in the ears 
had persisted since he returned from the service.  Further, 
at the September 2006 Board hearing, the veteran testified 
that he had ringing in the ears during service and that it 
had continued through the years.  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

Accordingly, the Board concludes that the veteran's 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service.  See Savage v Gober, 10 Vet. App. 
488, 495-98 (1997).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Thus, the Board finds that the service connection 
is warranted for tinnitus.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


